The alteration in the copy to which exception was taken, was made by the clerk who made the same after comparison with the original papers before the Court. It was simply the correction of an error made by the clerk, in his copy. Such amendments have been frequently allowed, both in civil and criminal cases. The whole effect of them is to relieve the appellant from difficulties and doubts resulting from the misprision of the clerk.
The admissions of defendants in criminal matters have always been held as evidence against them, unless obtained by some improper means. It does not appear that any such improper means were used in this case. If the admission is of a fact, it makes no difference whether made in view of this prosecution or of some other, or of none at all. The State has a right to use it in any case where it is relevant.
Exceptions overruled. *Page 126